DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1-30 are pending. 
This application is a U.S. national phase filing under 35 U.S.C. §371 of
PCT/GB2018/051219 (WO 2018/203092) filed on May 4, 2018, which claims priority to Application No. GB 1707212.5 filed on May 5, 2017. Sequences above SEQ ID NO:10 are not provided for in the parent application PCT/GB2018/051219 and therefore the filing date of claims 7, 9, 14, 16 and 22 are 5/4/2018. 

Election/Restrictions
Applicant’s election of Group I (claims 1-14,  17, 19-23) in the reply filed on 10/7/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). As well, applicants elect CAG as a promoter and BBS1 as a gene. Claims  are withdrawn from consideration as being drawn to nonelected inventions, Claims 15, 16, 18, 24-30 are withdrawn and claims 1-14, 17 and 19-23 are examined. 
 
Information Disclosure Statement
An IDS filed 11/4/2019 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. The documents listed as Search Reports have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 13.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Claim Objections
Claims 19, 20, 22 and 23 are objected to because of the following informalities: claim 4 recites that the vector is selected from a variety of AAV. However, to distinguish form particles, the claim should recite –the vectors of AAV8--. 
 Claim 5 recites as both the genome and the particle are “vectors”. These should be referred to in distinct terminology. The claim should indicate that the AAV particle is pseudoytped to distinguish from the claimed vector. This is true of claim 21. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13, 17, 19, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheffield et al (U.S. Patent 6,962,788).
Sheffield teach a vector for treating a disorder associated with BBS1 (Bardet Biedl Syndrome) with a promoter many of those cited by Sheffield are ubiquitous (see Table 6 and 7). The vector can be AAV (see ¶ 0329). The sequences (SEQ ID NO:1) matches that of the instant claimed SEQ ID NO:1). This encodes SEQ ID NO:9 as SEQ ID NO:2. The use of Sheffield is for therapy and therefore requires pharmaceutical (¶0349).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17 and 19-23 are rejected under 35 U.S.C. 103 as obvious over Sheffield et al (U.S. Patent 6,962,788) in view Wang et al (Int J. Med. Sci, 2016, pages 286-291).
Sheffield et al teach use of AAV to express BBS1 as well as means to codon optimize the sequence in means that would lead one to SEQ ID NO:11 or 12 (see Table 1). Furthermore, with multi-organ targets like Bardet-Biedl, one would use a system that would operate to transduce well in all of the systems. Wang et al teach use of AAV8 with a CAG promoter provides such a basic system (see abstract). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to advance the method of Sheffield et al with the AAV8 CAG promoter of Wang et al and further to use the codon optimized procedure of Sheffield. Such a modification would have resulted in a method encompassed by claims 4-9, 14, 21 and 22. As noted above: 1) Sheffield et al teaches treatment of BB with BBS1 in AAV and 2) Wang teaches that multi-organ therapies benefit from AA8-CAG vectors. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved vectors for therapy by using known substitutions in known vectors. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Following the decision in Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961, 1965-1966 (SC March 2012), the US Patent & Trademark Office published 2012 Interim Procedure for Subject Matter Eligibility Analysis of Process Claims Involving Laws of Nature (Guidelines).  The Guidelines set forth a set of three inquiries that are to be conducted on the claim as a whole to determine whether the claim is drawn to patent-eligible subject matter.
1:  The claim is directed to a product of nature in that it reads on a sequence found in nature. This sequence is drawn to a ciliopathy gene which is found in nature operably linked to a promoter. 
2 part 1:  Because the claims recite a nature-based product limitation, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c (II). The sequences are part of naturally occurring sequences and accordingly, the claims are drawn to a judicial exception. 
2 part Two:  The claim does not recite additional elements that integrate the judicial exception into a practical application by reciting that the sequence is in a vector. Under the broadest reasonable interpretation, the terms of the claims are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. Sep MPEP 2111. In this case, a vector is simply a sequence that carries another. The claim as a whole amount does not amount significantly more than the recited exception. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1631